WARDLAW, Circuit Judge,
dissenting:
I respectfully dissent. Athough applicants are not entitled to a presumption of credibility under the REAL ID Act, it remains incumbent upon the IJ to “provide specific and cogent reasons in support of an adverse credibility determination.” Shrestha v. Holder, 590 F.3d 1034, 1044 (9th Cir.2010) (quoting Malkandi v. Holder, 576 F.3d 906, 917 (9th Cir.2009)). “[T]rivial inconsistencies” do not suffice. Id. Here, the IJ “la[id her] cards on the table” and admitted that she “d[idn’t] have a lot of cogent reasons” to support her adverse credibility determination. Instead, she relied on trivial discrepancies that appear to have resulted from translation problems rather than false testimony or evasion. I would therefore grant Ms. Enkhjargal’s petition and remand to the agency for consideration of the nexus and time-bar issues.